                     Case 1:19-cv-01974-TNM Document 11 Filed 07/17/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                       District
                                                 __________     of Columbia
                                                             District of __________


               Comm. on Ways and Means                           )
                             Plaintiff                           )
                                v.                               )      Case No.   1:19-cv-1974-TNM
                U.S. Dep't of Treasury, et al.                   )
                            Defendant                            )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Proposed Intervenor-Defendants Donald J. Trump, et al.                                                       .


Date:          07/17/2019                                                               /s/ William S. Consovoy
                                                                                           Attorney’s signature


                                                                                   William S. Consovoy (#493423)
                                                                                       Printed name and bar number
                                                                                      Consovoy McCarthy PLLC
                                                                                      1600 Wilson Blvd., Ste. 700
                                                                                         Arlington, VA 22209

                                                                                                 Address

                                                                                      will@consovoymccarthy.com
                                                                                             E-mail address

                                                                                            (703) 243-9423
                                                                                            Telephone number



                                                                                              FAX number
